             Case 1:19-cv-01801-AWI-GSA Document 14 Filed 08/10/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   NORMAN GERALD DANIELS III,                          1:19-cv-01801-AWI-GSA-PC
12                   Plaintiff,                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS IN FULL
13          vs.                                          (ECF No. 13.)
14   A. BAER, et al.,                                    ORDER DENYING PLAINTIFF’S
                                                         MOTION TO REMAND
15                 Defendants.                           (ECF No. 7.)
16

17

18

19           Norman Gerald Daniels III (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a
21   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22           On July 8, 2020, findings and recommendations were issued, recommending that
23   Plaintiff’s motion to remand this case to state court, filed on February 3, 2020, be denied.1 (ECF
24   No. 13.) The parties were granted fourteen days in which to file objections to the findings and
25   recommendations. (Id.) The time for filing objections has now expired, and no objections to the
26   findings and recommendations have been filed.
27

28                     1
                         Plaintiff titled the motion to remand “motion for summary judgment,” but the court construed it
     as a motion to remand. (ECF No. 13 at 1:27-2:2.)

                                                             1
           Case 1:19-cv-01801-AWI-GSA Document 14 Filed 08/10/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and proper analysis.
 4          Accordingly, THE COURT HEREBY ORDERS that:
 5          1.      The findings and recommendations issued by the Magistrate Judge on July 8,
 6                  2020, are ADOPTED IN FULL;
 7          2.      Plaintiff’s motion to remand this case to state court, filed on February 3, 2020, is
 8                  DENIED; and
 9          3.      This case is referred back to the Magistrate Judge for further proceedings.
10
     IT IS SO ORDERED.
11

12   Dated: August 10, 2020
                                                 SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
